In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-19-00196-CV


                       JUAN CARLOS CERVANTES, INDIVIDUALLY,
                     D/B/A PANGEA FLOOR COVERINGS, APPELLANT

                                                   V.

                             TRAVIS TILE SALES, INC., APPELLEE

                      On Appeal from the County Court at Law Number 1
                                    Travis County, Texas1
            Trial Court No. C-1-CV-15-000813, Honorable Todd T. Wong, Presiding

                                         February 28, 2020

                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.

        Appellant Juan Carlos Cervantes, individually and d/b/a Pangea Floor Coverings,

filed a notice of appeal without paying the requisite filing fee. By letter of January 6, 2020,

the Clerk of this Court notified Cervantes that unless he was excused from paying court

costs under Rule of Appellate Procedure 20.1, failure to pay the filing fee by January 17




        1
        Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
would result in dismissal of the appeal. To date, Cervantes has not paid the filing fee or

sought leave to proceed without payment of court costs.


       Because Cervantes has failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).


                                                        Per Curiam




                                             2